Citation Nr: 1330238	
Decision Date: 09/20/13    Archive Date: 09/25/13

DOCKET NO.  12-07 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for sleep apnea, claimed as a result of asbestos exposure.  

3.  Entitlement to service connection for asthma, claimed as a result of asbestos exposure.  

4.  Entitlement to service connection for hypertension, claimed as a result of asbestos exposure.  

5.  Entitlement to service connection for skin cancer of the head, back, and face.  

6.  Entitlement to service connection for knot on left leg (shin).

7.  Entitlement to service connection for right jaw temporomandibular joint (TMJ) dislocation/residuals of a broken right jaw.

8.  Entitlement to service connection for Meniere's disease, claimed as secondary to service-connected bilateral hearing loss and/or tinnitus.  


REPRESENTATION

Veteran represented by:	Robert C. Brown, Jr., Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from January 1953 to January 1957. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from August 2011 and January 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In July 2013, the Veteran and his spouse testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  At the time of such hearing, the Veteran submitted additional evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304(c) (2012).  Therefore, the Board may properly consider such newly received evidence.

Relevant to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, while the RO adjudicated such as PTSD, the Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of the Court's decision in Clemons, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal with the exception of a copy of the July 2013 Board hearing transcript.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for an acquired psychiatric disorder; asthma; skin cancer; knot on left leg; and Meniere's disease are addressed in the REMAND portion of the decision below and are REMANDED to the VA RO.


FINDINGS OF FACT

1.  Sleep apnea is not shown to be causally or etiologically related to any disease, injury, or incident in service.

2.  Hypertension is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.

3.  The Veteran's right jaw disorder is the result of his willful misconduct and, as such, is not subject to service connection.


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated by the Veteran's active duty military service. 38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2012).

2.  Hypertension was not incurred in or aggravated by the Veteran's active duty military service, nor may they be presumed to have been incurred in or aggravated by service. 38 U.S.C.A. §§ 1101 , 1112, 1116, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).

3.  A right jaw disorder resulted from the Veteran's willful misconduct and, as such, service connection is not warranted. 38 U.S.C.A. §§ 105, 501, 1101, 1110, 1112, 1131, 1521, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.1, 3.102, 3.301, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in January 2011 that fully addressed all required notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate his service connection claims and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran of how disability ratings and effective dates are assigned.  See Dingess/Hartman, supra.  Thus, the Board concludes that all required notice has been given to the Veteran. 

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service private treatment records have been obtained and considered.  The Board notes that the Veteran has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and it is apparent that the RO reviewed all evidence in the paperless claims file as well.  The Board finds significant that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal. 

The Veteran has not been afforded a VA examination in connection with his claims; however, the Board finds that such is not necessary in the instant case.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration. 

These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In the instant case, the Veteran's service treatment records are silent as to any findings of sleep apnea, hypertension, or a right jaw disorder.  Moreover, the Board finds the Veteran has not alleged a continuity of symptomatology with respect to such disorders.  Furthermore, the record contains no competent evidence suggesting a causal relationship between any current disability and active service.  The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  

In this regard, the Board notes that the Veteran has alleged that his sleep apnea and hypertension are related to his alleged in-service asbestos exposure.  The RO previously noted that only minimal asbestos exposure was shown by the Veteran's military occupational specialty of gunner's mate; however, the Veteran's mere conclusory statement that his asthma and hypertension are related to such exposure is insufficient to trigger the Secretary's duty to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) (a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination).  Regarding the Veteran's right jaw disorder, the Board notes that, while the service treatment records reflect an in-service injury to the left jaw, such was the result of his own willful misconduct and, thus, service connection for any residuals of such injury may not be granted.  For all of these reasons, the evidence does not indicate that the claimed disorders may be related to active service such as to require an examination, even under the low threshold of McLendon.  Therefore, a VA examination is not necessary to decide these issues.

The Veteran was also provided an opportunity to set forth his contentions during a Board hearing before the undersigned in July 2013.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2)  requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488   (2010).

Here, during the July 2013 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal.  Also, information was solicited regarding onset of the Veteran's claimed disorders and any causal link between the claimed disorders and the Veteran's active service.  In addition, the hearing focused on the elements necessary to substantiate the Veteran's claims, to include the necessity of a causal connection between his claimed disorders and service.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted by the Veteran.

It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384   (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. 
§§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a)  is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service. See 38 C.F.R. 
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a)  and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In seeking VA disability compensation, a service member generally seeks to establish that a current disability results from a disease or injury that was incurred in or was aggravated by service.  However, only when a disability or cause of death was incurred or aggravated in the line of duty, and not the result of the service member's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs, can service connection be established.  See 38 C.F.R. § 3.301(a); see also 38 U.S.C.A. §§ 105(a), 1110, 1131; 38 C.F.R. 
§ 3.1(m).

Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. 
§ 3.1(n)(1).  Mere technical violations of police regulations or ordinances will not per se constitute willful misconduct, and willful misconduct will not be determinative unless it is the proximate cause of injury.  38 C.F.R. § 3.1(n)(3).

The simple drinking of alcoholic beverage is not of itself willful misconduct; however, the deliberate drinking of a known poisonous substance or under conditions which would raise a presumption to that effect will be considered willful misconduct.  If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct.  38 C.F.R. § 3.301(c)(2).

38 U.S.C.A. § 105(a) establishes a presumption in favor of a finding of line of duty.  If it is determined that an exception does apply (such as willful misconduct), and the claim is denied solely on the basis of such exception, it must be established that the denial of the claim was justified by a preponderance of the evidence.  Daniel v. Brown, 9 Vet. App. 348, 351 (1996); Smith v. Derwinski, 2 Vet. App. 241, 244 (1992).

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature." 

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

The Board must weigh any competent lay evidence and to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d at 1313, 1316 (Fed.Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran's service treatment records reflect that, in February 1956, he fractured the left side of his mandible as a result of a fight at a bar during which he was intoxicated.  Subsequently, he was admitted to the Royal Naval Hospital where he had his jaw wired until approximately October 1956.  Service personnel records show that this injury was not incurred in the line of duty and was due to the Veteran's own misconduct.

Relevant to the Veteran's claimed disorders, the service treatment records do not contain any complaints, treatment, or findings related to sleep apnea, hypertension, or a right jaw disorder.  Significantly, the Veteran's January 1953 enlistment examination shows a normal "head, face, neck, and scalp" as well as a normal "heart" and a blood pressure reading of 120/76.  Also, in a January 1953 report of medical history the Veteran denied "frequent trouble sleeping," "high or low blood pressure," and "bone, joint, or other deformity."  The Veteran's  January 1957 separation examination shows a normal "head, face, neck, and scalp" as well as a normal "heart" and a blood pressure reading of 130/80.  

Post-service treatment records reflect that the Veteran was noted to have a history of hypertension and sleep apnea as early as September 2004 and show that the Veteran underwent a sleep study and was diagnosed with obstructive sleep apnea syndrome in August 2007.  Post-service treatment records also reflect that the Veteran complained of right jaw TMJ pain in September 2009 at which time he was diagnosed with sprained capsular ligament, traumatic arthropathy, synovitis, and temporalist insertion tendinitis of the right side.  

During the July 2013 Board hearing, the Veteran testified that he was put on a CPAP (continuous positive airway pressure) machine 15 years earlier and that no physician had told him that his sleep apnea was related to his military service.  With regard to the hypertension issue, the Veteran reported that he had been diagnosed with hypertension 13 to 14 years earlier and that no physician had told him that his hypertension was related to his military service, to include asbestos exposure.  With regard to the right jaw issue, the Veteran testified that he injured his right jaw during service and continued to suffer from residuals of his right jaw injury.  

As an initial matter, the Board has considered whether presumptive service connection for hypertension is warranted.  However, the record fails to show that the Veteran manifested hypertension to a degree of 10 percent within the one year following his active duty service discharge in January 1957.  Moreover, the Veteran has not alleged a continuity of hypertension symptomatology.  See Walker, supra.  In fact, as above, during the July 2013 Board hearing, he reported that he was diagnosed with hypertension 13 to 14 years earlier.  As such, presumptive service connection is not warranted for hypertension. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Furthermore, the Board finds that, while the Veteran has current diagnoses of sleep apnea and hypertension, there is no objective medical evidence of the claimed disabilities until approximately 47 years after service.  Moreover, as noted in the preceding paragraph, during the July 2013 Board hearing, the Veteran reported that he was diagnosed with sleep apnea 15 years earlier and hypertension 13 to 14 years earlier.

Additionally, there is no probative evidence that the Veteran's sleep apnea or hypertension are related to his military service.  In this regard, his service treatment records are negative for any complaints, treatment, or findings referable to such disorders.  Moreover, is no medical opinion linking such disorders to the Veteran's military service. 

With regard to the Veteran's allegation that either sleep apnea or hypertension stem from exposure to asbestos while service in the Navy, the Board notes that there is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of VA promulgated any specific regulations.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988).  

Personnel documents in the file confirm that the Veteran was stationed aboard the USS Formoe from December 1954 to July 1956.  The Veteran indicated in his December 2010 claim and during his July 2013 Board hearing that he was exposed to asbestos through the piping in the bunk area of the ship.  As noted previously, the RO determined that only minimal exposure to asbestos was shown by his service as a gunner's mate.  However, neither sleep apnea nor hypertension are considered to be asbestos-related diseases.  Moreover, the Veteran's mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters, supra.   

Furthermore, to the extent that the Veteran is alleging that such disorders are related to his military service, to include asbestos exposure, the Board finds that the question regarding the potential relationship between the Veteran's disorders and any instance of his military service to be complex in nature.  See Woehlaert, supra.  In this regard, the question of causation of hypertension and sleep apnea involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence. 

Finally, while the Veteran's service treatment records reflect a left jaw disorder, he does not have a current diagnosis of, or complaints or treatment referable to, a left jaw disorder.  Instead, the Veteran claims and medical records show a right jaw disorder.  While the Veteran's service treatment records show that he injured his left jaw during a fight, he alleges that his right jaw was also injured at the same time.   

As above, the Veteran's service treatment records reflect that, in February 1956, he fractured the left side of his mandible as a result of a fight at a bar during which he was intoxicated.  Service personnel records show that this injury was not incurred in the line of duty and was due to the Veteran's own misconduct.  Significantly, it was noted that the Veteran was intoxicated at the time of the right and that he voluntarily participated in the unlawful fist fight.  

Therefore, the Board finds that the injury to the Veteran's jaw during service resulted from an altercation at bar whereby the Veteran was found to be intoxicated.  The Board bases this finding on the contents of the service personnel records, which the Board finds credible for three reasons: it was recorded by officers whose interest was in creating a factual and truthful record, it was corroborated by several witnesses, and it was written soon after the attack. Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than subsequently reported history).  The Veteran has not disputed that the injury to his jaw was the result of willful misconduct.

Based on the factual record above, the Board concludes that service connection for any injury, to include a right jaw disorder, stemming from such altercation is not warranted as such is the result of the Veteran's own willful misconduct.  Drinking to the point of intoxication and engaging in a fist fight constitutes deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences. 38 C.F.R. § 3.1(n)(1).  Moreover, as discussed above, the February 1956 altercation which resulted from the Veteran's willful misconduct is the proximate cause of his injury. 38 C.F.R. § 3.1(n)(3).  Furthermore, even if the Veteran's intoxication-as documented by the service personnel records-contributed or led to his disability, that would not obviate the finding of willful misconduct.  38 C.F.R. § 3.301(c)(2). In this regard, the Board concurs with the service personnel records, in which it was found that the Veteran's actions during the incurrence of his jaw injury were not in the line-of-duty, and were due to his own willful misconduct.

Therefore, for the foregoing reasons, the Veteran's claims for service connection for sleep apnea, hypertension, and a right jaw disorder must be denied.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert, supra.

ORDER

Service connection for sleep apnea is denied.  

Service connection for hypertension is denied.  

Service connection for right jaw TMJ dislocation/residuals of a broken right jaw is denied.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Initially, the Veteran claims he is entitled to service connection for an acquired psychiatric disorder, to include PTSD.  During the July 2013 Board hearing, the Veteran denied any psychiatric treatment and also denied ever being diagnosed with PTSD, but testified that he experienced sleep problems, obsessive compulsive disorder, temper problems, and problems being in public places.  The Veteran also testified as to two alleged stressors regarding witnessing a plane from Alevedo Air Base crashing into the San Francisco Harbor while working on a tugboat and operating in hostile waters (i.e., the Fomosa Strait) during the China/Taiwan conflict.

The Board notes that in a February 2011 memorandum, the AOJ determined that the Veteran had failed to submit evidence of a verifiable stressor.  In light of the fact that the Veteran has since identified potential verifiable stressors at his July 2013 Board hearing, the Board finds that a remand is required in order to conduct the research necessary to determine whether the alleged stressors occurred.  In this regard, the AOJ should attempt to verify such alleged stressors with any appropriate source, to include the U.S. Army and Joint Services Records Research Center  (JSRRC). 

After such research has been concluded, the AOJ should schedule the Veteran for an examination to determine the etiology of his claimed acquired psychiatric disorder.  In this regard, the AOJ should specifically include documentation as to whether the Veteran's claimed stressors have been verified.  Thereafter, the examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is the result of a verified in-service stressor.  The examiner should also provide an opinion as to whether it is at least as likely as not that any current acquired psychiatric disorder, other than PTSD, is otherwise related to the Veteran's military service.

The Veteran also claims he is entitled to service connection for asthma, skin cancer, a knot on the left leg, and Meniere's disease, under several theories of entitlement.  With regard to the asthma issue, the Veteran contends that he was exposed to asbestos during his military service and later developed asthma in 1964 (approximately seven years after his discharge from service).  Post-service treatment records reflect that the Veteran was noted to have a history of asthma as early as September 2004.     

With regard to the skin cancer issue, he contends that he was exposed to excessive sun during his service on a boat in the Navy and did not wear sunscreen.  Post-service treatment records reflect that the Veteran was treated for actinic keratosis of the nose, cheeks, and forehead in August 2007.  He was subsequently treated for superficial basal cell carcinoma in September 2009, lichenoid keratosis in April 2010, and basal cell carcinoma in September 2010.     

With regard to the left leg disorder issue, the Veteran contends that during his active military service, his foot slipped while washing a tugboat and injured his left leg.  He claimed that he did not seek treatment for the injury during service but has experienced pain and a knot on the left leg since. Post-service treatment records reflect that the Veteran reported nocturnal leg cramps since January 2011.

With regard to the Meniere's disease issue, the Veteran contends that he suffers from Meniere's disease secondary to his service-connected bilateral hearing loss and tinnitus.  Specifically, the Veteran contends that he was diagnosed with Meniere's disease by his private physician in approximately 2011.  Post-service treatment records reflect complaints of vertigo as early as April 2007.  

Here, the Veteran has submitted medical evidence showing diagnoses of asthma and skin cancer.  Moreover, the Veteran is competent to describe the left leg knot disorder and report that he has been diagnosed with Meniere's disease.  Furthermore, the Veteran has provided reasonable theories as to why these disorders are related to his military service.  Therefore, the Veteran should be scheduled for a VA examination to determine the nature of his asthma, skin cancer, left leg disorder, and Meniere's disease and whether such are related to his military service and/or, in the case of Meniere's disease, caused or aggravated by a service-connected disability. 

Also, as above, the Veteran contends that he was diagnosed with Meniere's disease by his private physician in approximately 2011.  In connection with his claim, the Veteran has submitted private treatment records from Dr. J.E.L. dated from April 2003 to May 2011.  However, none of these records contain a diagnosis of Meniere's disease.  As there appear to be outstanding private treatment records regarding Meniere's disease, an attempt to obtain these records should be made on remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. The Veteran should be given an opportunity to identify any healthcare provider who has treated him for his claimed disorders, particularly treatment from Dr. J.E.L. for Meniere's disease since May 2011.  After securing any necessary authorization from him, obtain all identified records not already contained in the claims file.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e). 

2. Attempt to verify the Veteran's alleged stressors regarding witnessing a plane from Alevedo Air Base crashing into the San Francisco Harbor while working on a tugboat and operating in hostile waters (i.e., the Fomosa Strait) during the China/Taiwan conflict, with any appropriate source, to include JRSSC.  In this regard, the AOJ should review the file and prepare a summary of the Veteran's claimed stressors. Any response should be documented in the claims file.

3. After all outstanding records have been associated with the claims file and a response regarding the verification of his stressors has been received, the Veteran should be afforded an appropriate VA examination conducted by a psychologist or psychiatrist in order to determine the current nature and etiology of his claimed acquired psychiatric disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  In this regard, the AOJ should specifically include documentation as to whether the Veteran's claimed stressors have been verified.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should identify any acquired psychiatric disorders that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria. 

The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is the result of a verified in-service stressor.  In this regard, the examiner should consult the claims file in order to determine whether the Veteran's claimed stressors have been verified by the AOJ.  If the AOJ has determined that the Veteran had worked on a tugboat that operated in hostile waters (i.e., the Formosa Strait) during the China/Taiwan conflict, the examiner should assume that any stressor related to the Veteran's fear of hostile military or terrorist activity during such service is verified.

For any diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not that any such disorder is related to the Veteran's military service, to include the alleged stressors regarding witnessing a plane from Alevedo Air Base crashing into the San Francisco Harbor while working on a tugboat and operating in hostile waters (i.e., the Fomosa Strait) during the China/Taiwan conflict.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed acquired psychiatric disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

4.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination(s) to determine the current nature and etiology of his asthma, skin cancer, left leg disorder, and Meniere's disease.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

Asthma.  The examiner should offer an opinion as to whether it is at least as likely as not that such had its clinical onset in service or is otherwise related to service.  In this regard, the examiner should consider the RO's determination that only minimal exposure to asbestos was shown by the Veteran's service as a gunner's mate and diagnosed with asthma in 1964 (just seven years after service). 

Skin cancer.  The examiner should diagnose all skin disorders found to be present.  Thereafter, for each diagnosed skin disorder, he or she should provide an opinion as to whether it is as least as likely as not that such is related to his military service, to include his reports of excessive sun exposure without sunblock during service. 

Knot on left leg (shin).  The examiner should indicate whether the Veteran currently has a left leg disorder. Thereafter, he or she should provide an opinion as to whether it is as least as likely as not that his left leg disorder is related to his military service, to include the Veteran's report of an in-service injury to the left leg. 

Meniere's disease.  The examiner should indicate whether the Veteran currently has Meniere's disease. Thereafter, he or she should provide an opinion as to whether it is as least as likely as not that his Meniere's disease is related to his military service.  He or she should also offer an opinion as to whether the Veteran's Meniere's disease is caused or aggravated by his service-connected bilateral hearing loss and/or tinnitus. 

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

5. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


